DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of domestic priority having the earliest filing date of 05/19/2016 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Specification
The use of the term “PK3-400” in par. [0056], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Proposed Examiner’s Amendment
A telephone call was made to Edward McMahon (44927) on 18FEB2021 to place the application in condition for allowance, but did not result in an approved Examiner’s Amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,8,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over MERINO (US 20030114289) in view of GREENSPAN (US 4842738).
Regarding claim 1, MERINO teaches a centrifuge with removable core for scalable centrifugation (title, Figs.) including a method for achieving a linear scale separation of particles of a product during centrifugation (par. [0001]), comprising:

wherein the first rotor core has a first plurality of separation channels (e.g. Fig. 4 #14) with a first channel length (see also channels in-between fins #13 of Fig. 3A) that extend along an axis of rotation (see central axis of Fig. 2A), the second rotor core has a second plurality of separation channels with a second channel length that extend along the axis of rotation (the second rotor core has similar shape, but a different volume capacity; par. [0029]), 
placing the first rotor core in a rotor housing (e.g. Fig. 2A #5) to define a first rotor assembly having a first volume capacity (par. [0035]);
rotating the first rotor assembly (par. [0035]) in a continuous (par. [0067]) flow centrifuge about the axis of rotation to achieve a first particle separation of the first volume of the product;
removing the first rotor core from the rotor housing and placing the second rotor core in the rotor housing (“substituting”; par. [0035]) to define a second rotor assembly having a second volume capacity, the second volume capacity being different than the first volume capacity (par. [0035]); and
rotating the second rotor assembly in the continuous flow centrifuge about the axis of rotation to achieve a second particle separation of the second volume of the product which is a linear with respect to the first particle separation (par. [0035]).
MERINO teaches the first rotor core and second rotor core have different volume capacities, which may be provided by changing the size, cross section and number of rotor fins (par. [0035]) or changing the residence length L (par. [0031]). MERINO does 
GREENSPAN teaches a centrifuge device (title, Figs.) including a rotor core (Fig. 1 #11,18) having a rotor length,
wherein the rotor core has a plurality of separation channels (e.g. Fig. 1 #22; see also Fig. 3) with a channel length that extend along an axis of rotation (see Fig. 3 rotating arrow); and,
the channel length is less than the rotor length (see Figs. 1,3).
GREENSPAN teaches different efficiencies of separation of particles with separation channels of different lengths (C1/L36-37).
Therefore, at the time the invention was filed, it is obvious to one having ordinary skill in the art to provide for multiple centrifuge cores by changing the parameters of the core and separation channels as taught by MERINO including e.g. different the lengths of the separation channels as suggested by GREENSPAN as additional parameters for optimizing the separation of different volume capacities. The references are combinable, because they are in the same technological environment of centrifugation. See MPEP 2141 III (G).
Regarding claim 8, MERINO’s modified method naturally follows that e.g. the plurality of first separation channels intersect with only one end face (see e.g. Fig. 3A) of the first rotor core that is perpendicular to the axis of rotation, because the separation channels are shorter than the rotor length.
Regarding claims 11-13, MERINO teaches selecting the first rotor core so that a plurality of first radial channels that are angled perpendicular to the axis of rotation .
Claims 9-10,14 are rejected under 35 U.S.C. 103 as being unpatentable over MERINO (US 20030114289) in view of GREENSPAN (US 4842738) and CHO (US 3730422).
Regarding claims 9-10, MERINO teaches a flow path communicating with the plurality of separation channels (Fig. 4), but does not teach the plurality of first separation channels comprise a first tapered region. However, CHO teaches a continuous flow centrifuge with means for reducing pressure drop (title, Figs.) by sizing a channel to be wider on one side than the other (taper), which also provides uniform flow (see e.g. Figs. 3,4 #14; C3/L42-58).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the separation channels to have a taper in order to minimize the pressure drop and provide uniform flow. The references are combinable, because they are in the same technological environment of centrifugation. See MPEP 2141 III (A) and (G).
Regarding claim 14, MERINO teaches does not teach angled radial channels having an angle of ±30º with respect to a normal line through the axis of rotation. However, CHO teaches a continuous flow centrifuge with means for reducing pressure drop (title, Figs.) including angled radial channels (e.g. Fig. 1 #14) having an angle of 135º (C3/L51) from the passageway (Fig. 1 #12), which is about 45º with respect to a normal line through the axis of rotation.
 is a results-effective variable that affects the channel structure and properties including pressure drop. Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed angle range because CHO teaches the angle is a results-effective variable.  See MPEP 2144.05 II, A & B 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the radial channels to have the claimed angle in order to optimize the pressure drop. The references are combinable, because they are in the same technological environment of centrifugation. See MPEP 2141 III (A) and (G).
Allowable Subject Matter
Claims 2-7 have allowable subject matter over the prior art of record and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a method for achieving a linear scale separation of particles of a product during centrifugation comprising the claimed steps including the plurality of first and/or second separation channels comprising an aspect ratio from 1:1 to 1:10.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777